            Case 1:19-cv-02678-RA Document 41 Filed 07/17/20 Page 1 of 1
                                                                    USDC-SDNY
                                                                    DOCUMENT
                                                                    ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                        DOC#:
SOUTHERN DISTRICT OF NEW YORK                                       DATE FILED: 7/17/2020


 MARIEM SAHRAOUI,

                              Plaintiff,

                         v.
                                                                 No. 19-CV-2678 (RA)
 GONG XI FA CAI, INC. d/b/a ALTA
 RESTAURANT, ANTHONY BRIATICO,                                           ORDER
 individually, and CHRISTOPHER
 CHESTNUT, individually,

                              Defendants.


RONNIE ABRAMS, United States District Judge:

         As discussed during today’s status conference, the parties shall file a joint status letter no

later than September 8, 2020.

SO ORDERED.

Dated:      July 17, 2020
            New York, New York

                                                    Ronnie Abrams
                                                    United States District Judge
